Name: Commission Regulation (EEC) No 1495/86 of 16 May 1986 amending, for the fourth time, Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /26 Official Journal of the European Communities 17. 5 . 86 COMMISSION REGULATION (EEC) No 1495/86 of 16 May 1986 amending, for the fourth time, Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85 , (EEC) No 978/85 and (EEC) No 1477/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 (3), as last amended by Regulation (EEC) No 3698/85 (4), provides for the sale of pigmeat held by the Belgian inter ­ vention agency, pursuant to Regulations (EEC) No 772/85 0, (EEC) No 978/85 0 and (EEC) No 1477/85 0, by tender and at fixed prices following each tender ; Whereas the establishment of a procedure for sale at prices fixed at a standard rate in advance could facilitate the sale of this meat for human consumption at satisfac ­ tory prices ; whereas the provisions of Regulation (EEC) No 2858/85 providing for sale by tender for human consumption should therefore be suspended, and the said Regulation amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, (b) the name and address of the cold stores in which the products are stored ; (c) for each product, the quantities put up for sale, broken down by :  cold store,  type of health mark used ; (d) the time limit and place for submission of purchase applications ; (e) the formalities regarding provision of the security and the obligation regarding storage, treatment and disposal ; (f) a statement that purchase applications may be submitted by telex. 2 . The duration of the sale together with the quanti ­ ties of products and specific prices pertaining thereto shall be determined in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75 . 3 . The Belgian intervention agency shall publish such notice of sale in the Moniteur Beige and wherever else considered appropriate. 4 . The provisions of Articles 9, 10 and 11 , Title III and Title IV shall apply. 5 . The Belgian intervention agency shall notify to the Commission, by the 15th of each month, the quantities of meat sold pursuant to this Article during the previous month, broken down by :  product,  cold store,  type of health mark used,  week of initial storage.' 3 . The heading 'sale at fixed price' in Title II is hereby replaced by the heading 'special conditions regarding sales at fixed prices'. Article 2 The application of Article 2 of Regulation (EEC) No 2858/85 is hereby suspended. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2858/85 is hereby amended as follows : 1 . The heading 'sale by invitation to tender' in Title I is replaced by the heading sale by tender and at prices fixed at a standard rate in advance '. 2 . The following Article 2b is inserted : Article 2b 1 . The Belgian intervention agency shall periodi ­ cally draw up a notice of sale for human consumption at prices fixed at a standard rate in advance stating in particular : (a) the description of the products and the relevant prices ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 274, 15 . 10 . 1985, p . 22 . (4) OJ No L 351 , 28 . 12 . 1985, p . 51 . O OJ No L 86, 27 . 3 . 1985, p. 20 . (6) OJ No L 105, 17 . 4. 1985, p. 6 . 0 OJ No L 145, 4 . 6 . 1985, p. 17 . No L 131 /2717. 5 . 86 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1986. For the Commission Frans ANDRIESSEN Vice-President